DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. 

Applicant has amended the claims.  To address these amendments the rejections have been modified below.

Regarding the claim 10 objection, Applicant ‘…notes that claim 10 had a comma, not a period…’  Examiner disagrees.  Claim 10, which has been magnified to 400%, submitted on the 30 July 2021, recites:

    PNG
    media_image1.png
    200
    701
    media_image1.png
    Greyscale

As can clearly be seen, a period follows the word system.  Therefore, Applicant submitted the claims with a period instead of a comma as noted by Examiner on the 22 Sept 2021.  In light of the evidence, Applicant is reminded that all changes made to the 

Regarding claims 2, 3, 4, 6, 7, and 9, Applicant disagrees with the Office’s interpretation that ‘measurements are instantaneous at the time taken’ by arguing that ‘load means the distribution of packets, which necessarily takes place over time and that the instantaneous load of a single packet makes no sense.  Examiner disagrees with this interpretation of Rao.  Rao discloses in para. 21 that load share values are based upon workloads and are used for load balancing of packet requests.  That is, these load share values are measured at a time and used at that time to load balance packet requests.  The load is based upon the device in use and not a single packet.  Therefore, Applicant’s arguments are not persuasive.

Regarding claim 6, Applicant argues that ‘…it is clear to a person of skill in the art that "load balancing is performed for running average CPU load data" means that the running average CPU load data is used for load balancing, as opposed to the instantaneous load…’  It is unclear what you are arguing.  As mentioned above in Rao in para. 21 that load share values are based upon workloads and are used for load balancing of packet requests.  That is, these load share values are measured at a time and used at that time to load balance packet requests.  The load is based upon the device in use and not a single packet.  

to each other server of the distributed anycast gateway firewall system over a public network to one or more routers using a network data transmission system.  As highlighted below, this limitation is unclear.  Please see the 112 rejections below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 1-9, 19, and 20, claim 1 recites ‘…transmitting the data update from each server to each other server of the distributed anycast gateway firewall system over a public network to one or more routers…’  It is unclear what Applicant is attempting to claim.  Is the data update transmitted to each other server and to one or more routers or is the data update transmitted to each other server through one or more routers or something else?  Claims 2-9 and 20 do not cure the deficiencies of claim 1 and are rejected for similar reasons.

Regarding claims 10-18, claim 10 recites ‘…transmit the data update from each server to each other server of the distributed anycast gateway firewall system over a public network to one or more routers…’  It is unclear what Applicant is attempting to claim.  Is the data update transmitted to each other server and to one or more routers or is the data update transmitted to each other server through one or more routers or something else?  Claims 11-18 do not cure the deficiencies of claim 11 and are rejected for similar reasons.

Regarding claim 2, claim 2 recites ‘…instantaneous CPU processing load data…’  It is unclear what constitutes instantaneous CPU processing load data vs non-instantaneous CPU processing load data.  That is, instantaneous seems to be a term of degree.  The claim nor the specification provides examples or defines what constitutes instantaneous vs non-instantaneous.  That is, all measurement of CPU load would be instantaneous at the time these measurements are taken.  

Regarding claim 3, claim 3 recites ‘…instantaneous queue data…’  It is unclear what constitutes instantaneous queue data vs non-instantaneous queue data.  That is, instantaneous seems to be a term of degree.  The claim nor the specification provides examples or defines what constitutes instantaneous vs non-instantaneous.  That is, all measurement of queue data would be instantaneous at the time these measurements are taken.  

Regarding claim 4, claim 4 recites ‘…instantaneous memory load data…’  It is unclear what constitutes instantaneous memory load data vs non-instantaneous memory load data.  That is, instantaneous seems to be a term of degree.  The claim nor the specification provides examples or defines what constitutes instantaneous vs non-instantaneous.  That is, all measurement of memory load data would be instantaneous at the time these measurements are taken.  

Regarding claim 6, claim 6 recites ‘…load balancing is performed for running average CPU load data…’  It is unclear what this phrase means.  Load balancing is distributing a load among parts or devices.  Does Applicant mean that by performing load balancing the average CPU load is distributed among the parts or something else?

	Regarding claim 7, claim 7 recites ‘…historical instantaneous CPU load data…’  It is unclear how something can be instantaneous and at the same time historical.  Further, every value measured would be instantaneous at the time it is measured and because a period of time would pass also historical.  Therefore, it is unclear what the exact meaning of ‘historical instantaneous’ actually means.

	Regarding claim 9, claim 9 recites ‘using a progressive schedule’.  It is unclear what progressive schedule means.  Progressive is a term of degree.  How progressive is progressive?  Every schedule could be considered progressive.  The specification provides no defined meaning of what ‘progressive schedule’ means.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 7, 8, 9, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rao (2014/0269268), and further in view of Fava (2006/0015607) and further in view of Brown (2003/0145106).

Regarding claim 1, Rao discloses a method for routing data packets to a server, comprising:
	generating server load data for each server in a system of a gateway distribution system using a processor at the server; (See Rao fig. 1; para. 27, lines 1-2; S1 (e.g. server; it’s a server in that it serves other devices and has a processor); fig. 1; S1 is part of a gateway distribution system in that it provides data (or distributes) and is a gateway (or path) to the information; para. 28; load share value is created (e.g. generating server load data); para. 21; load share is based upon workload; para. 27 components of fig.3 performed by multiple devices; for example s1 and s4 (e.g. servers; in that these devices serve other devices) and s2 and s3 (e.g. routers; in that these devices route traffic from client to endpoint))
compiling the server load data into a data update using the processor at each server; (See Rao para. 28- 29; generating routing protocol messages with the load share value (e.g. compiling is the act of creating the representative 1 and 0 according to a protocol for transmission) para. 27 components of fig.3 performed by multiple devices; for example s1 and s4 (e.g. servers; in that these devices serve other devices) and s2 and s3 (e.g. routers; in that these devices route traffic from client to endpoint))
transmitting the data update from each server to each other server over a public network to one or more routers using a network data transmission system; and (See Rao para. 28-29; transmitting routing protocol messages to one or more devices in the network; para. 19; nodes may be routers; fig. 1 network data transmission system; para. 27 components of fig.3 including transmitting are performed by multiple devices; for example s1 and s4 (e.g. servers; in that these devices serve other devices) and s2 and s3 (e.g. routers; in that these devices route traffic from client to endpoint); para. 19; network could be Internet (e.g. public network))
modifying a routing algorithm at the one or more routers to utilize the data update from each server using an associated router processor. (See Rao para. 28-29; add or delete entries (e.g. an algorithm) in the extended forwarding table based upon routing protocol messages received and load share value (e.g. data update); device has a processor; para. 27 components of fig.3 including transmitting are performed by multiple devices; for example s1 and s4 (e.g. servers; in that these devices serve other devices) and s2 and s3 (e.g. routers; in that these devices route traffic from client to endpoint))
Rao also discloses wherein the load share values are based upon workload or other factors and an anycast system.   (See Rao para. 21) Rao does not explicitly disclose wherein workload includes CPU load data.  However, Fava does disclose wherein workload includes CPU load data.  (See Fava para. 60, lines 6-8; CPU load)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Rao to include the teaching of wherein workload includes CPU load data of Fava with the motivation being to adjust network balancing to ensure one device is not overloaded processing information which increases network speed and prevents crashes.
	Rao in view of Fava do not explicitly disclose wherein the system contains firewall gateway servers.  However, Brown does disclose wherein the system contains firewall gateway servers.  (See Brown fig. 3, para. 25; firewall is a gateway to a network)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Rao to include the teaching of wherein the system contains firewall gateway servers of Brown with the motivation being to provide increased security and limit unauthorized access to a network and further allowing more control and the ability to better control the data and information that comes in and out of the network and further allowing for balancing of server to ensure speed.

	Regarding claim 4, Rao in view of Fava in view of Brown discloses the method of claim 1.  Rao also discloses an anycast system.   (See Rao para. 21) Rao does not explicitly disclose generating instantaneous memory load data.  However, Fava does disclose generating instantaneous memory load data. (See Fava para. 60, lines 6-8;see also 112 above) Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Rao to include the teaching of generating instantaneous memory load data of Fava with the motivation being to adjust network balancing to ensure one device is not overloaded processing information which increases network speed and prevents crashes.

Regarding claim 7, Rao in view of Fava in view of Brown discloses wherein each server compiles historical instantaneous CPU load data.  (See Fava para. 60, lines 6-8; CPU load; software agent operating on the device (e.g. at the server); it’s instantaneous at the time it is measured and is historical in that it is measured and then a certain amount of time elapases; see 112 above)  The motivation being to adjust network balancing to ensure one device is not overloaded processing information which increases network speed and prevents crashes.

	Regarding claim 8, Rao in view of Fava in view of Brown discloses the method of claim 1 further comprising: 
determining whether the server load data has changed; and updating the routing algorithm if the server load data has changed.  (See Rao para. 28-29; add or delete entries (e.g. an algorithm) in the extended forwarding table based upon routing protocol messages received and load share value (e.g. data update); device has a processor; see also para. 22-23; reconfiguration (updating))

	Regarding claim 9, Rao in view of Fava in view of Brown discloses the method of claim 1 further comprising: 
modifying the routing algorithm at the one or more routers to utilize the data update using a progressive schedule.  (See Rao para. 28-29; add or delete entries (e.g. an algorithm) in the extended forwarding table based upon routing protocol messages received and load share value (e.g. data update); device has a processor; see also para. 22-23; reconfiguration (updating); using the first data to modify the route and the second data to modify the route; that is the modification of the route is progress in the scheduling of where data is sent; see also 112 rejection above)

	Regarding claim 19, Rao in view of Fava in view of Brown discloses the method of claim 1 wherein transmitting the data update from the server to the one or more routers using the network data transmission system comprises transmitting the data update using an anycast gateway distribution system. (See Rao para. 3, 14, fig. 1; using anycast)

	Regarding claim 20, Rao in view of Fava in view of Brown discloses the method of claim 1 wherein each server comprises a plurality of load systems.  (See Fava para. 60, lines 6-8; CPU load, available memory(e.g. plurality of load systems))  

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Rao (2014/0269268), and further in view of Fava (2006/0015607) and further in view of Brown (2003/0145106).

	Regarding claim 2, Rao in view of Fava in view of Brown discloses the method of claim 1, wherein generating server load data at each server using each processor at each server comprises generating instantaneous load data at the server as a function of a plurality of endpoint systems coupled to one or more of the servers.  (See Rao para. 28- 29; generating routing protocol messages with the load share value (e.g. compiling is the act of creating the representative 1 and 0 according to a protocol for transmission) para. 27 components of fig.3 performed by multiple devices; for example s1 and s4 (e.g. servers; in that these devices serve other devices) and s2 and s3 (e.g. routers; in that these devices route traffic from client to endpoint); fig. 1; endpoints coupled to servers, routers, etc. and cause a load on these devices (e.g. a function of endpoint systems); see 112 rejections above)  
Rao also discloses wherein the load share values are based upon workload or other factors and an anycast system.   (See Rao para. 21) Rao does not explicitly disclose wherein workload includes CPU load data.  However, Fava does disclose wherein workload includes CPU load data.  (See Fava para. 60, lines 6-8; CPU load)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Rao to include the teaching of wherein workload includes CPU load data of Fava with the motivation being to adjust network balancing to ensure one device is not overloaded processing information which increases network speed and prevents crashes.
Rao in view of Fava in view of Brown do not explicitly disclose wherein services are in a cloud.  However, Matsuoka does disclose wherein services are in a cloud.  (See Matsuoka fig. 1; cloud data center over internet)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Rao in view of Fava in view of Brown to include the teaching of wherein services are in a cloud of Matsuoka with the motivation being to save money (using a cloud service instead of your own devices may save money and time and is more scalable) and further to allow for quick backup services (cloud services may have more redundancy than a local server because cloud services may be distributed across geographic locations).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Rao (2014/0269268), and further in view of Fava (2006/0015607) and further in view of Brown (2003/0145106) and further in view of Turanyi (2015/0117220).

	Regarding claim 3, Rao in view of Fava in view of Brown discloses the method of claim 1. Rao also discloses an anycast system.  (See Rao para. 21) Rao does not explicitly disclose generating instantaneous queue data. However, Turanyi does disclose generating instantaneous queue data. (See Turanyi para. 71, line 10; see 112 above also)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Rao to include the teaching of generating queue data of Turanyi with the motivation being to adjust network balancing to ensure one device is not overloaded processing information which increases network speed and prevents crashes.
	
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Rao (2014/0269268), and further in view of Fava (2006/0015607) and further in view of Brown (2003/0145106) and further in view of Murthy (2014/0373146).

	Regarding claim 5, Rao in view of Fava in view of Brown discloses the method of claim 1.  Rao also discloses an anycast system.  (See Rao para. 21) Rao does not explicitly disclose a data update includes one or more of white list data or black list data. However, Murthy does disclose a data update includes one or more of white list data or black list data. (See Murthy para. 70; for this application (e.g. an application)) Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Rao in view of Fava in view of Brown to include the teaching of a data update includes one or more of white list data or black list data of Murthy with the motivation being to prevent and/or restore from a data attack (such as DOS) which saves network resources and prevents failures.
	
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Rao (2014/0269268), and further in view of Fava (2006/0015607) and further in view of Brown (2003/0145106) and further in view of Swildens (2001/0034792).

	Regarding claim 6, Rao in view of Fava in view of Brown discloses the method of claim 1.  Rao also discloses an anycast system.  (See Rao para. 21)  
Rao in view of Fava in view of Brown does not explicitly disclose wherein two or more other servers are load balanced.  However, Swildens does disclose wherein two or more other servers are load balanced.  (See Swildens fig. 2, para. 67-68; running average CPU load is balancing the load in that the load is distributed and on average the servers are sharing the load; see also 112 above)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Rao in view of Fava in view of Brown to include the teaching of wherein two or more other servers are load balanced of Swildens with the motivation being allowing for balancing of server to ensure speed and prevent crashing and further to decrease delay and latency of traffic and further using known methods (load balancing) that yield predictable results (more robust network).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Rao (2014/0269268), and further in view of Brown (2003/0145106).

	Regarding claim 10, Rao discloses a system for routing data packets, comprising: 
a plurality of servers of a gateway distribution system, each configured to generate server load data using an associated processor; (See Rao fig. 1; para. 27, lines 1-2; S1 (e.g. server; it’s a server in that it serves other devices and has a processor); fig. 1; S1 is part of a gateway distribution system in that it provides data (or distributes) and is a gateway (or path) to the information; para. 28; load share value is created (e.g. generating server load data); para. 21; load share is based upon workload; para. 27 components of fig.3 performed by multiple devices; for example s1 and s4 (e.g. servers; in that these devices serve other devices) and s2 and s3 (e.g. routers; in that these devices route traffic from client to endpoint))
each server configured to compile the server load data into a data update using the processor; (See Rao para. 28- 29; generating routing protocol messages with the load share value (e.g. compiling is the act of creating the representative 1 and 0 according to a protocol for transmission) para. 27 components of fig.3 performed by multiple devices; for example s1 and s4 (e.g. servers; in that these devices serve other devices) and s2 and s3 (e.g. routers; in that these devices route traffic from client to endpoint))
each server configured to transmit the data update to each other server over a public network to one or more routers coupled between the servers using a network data transmission system; and (See Rao para. 28-29; transmitting routing protocol messages to one or more devices in the network; para. 19; nodes may be routers; fig. 1 network data transmission system) para. 27 components of fig.3 including transmitting are performed by multiple devices; for example s1 and s4 (e.g. servers; in that these devices serve other devices) and s2 and s3 (e.g. routers; in that these devices route traffic from client to endpoint and are coupled between the other devices); para. 19; network could be Internet (e.g. public network))
the one or more routers each configured to modify a routing algorithm to utilize the data update from each server using an associated router processor. (See Rao para. 28-29; add or delete entries (e.g. an algorithm) in the extended forwarding table based upon routing protocol messages received and load share value (e.g. data update); device has a processor; fig. 1; multiple devices/routers each capable of using an update; para. 27 components of fig.3 including transmitting are performed by multiple devices; for example s1 and s4 (e.g. servers; in that these devices serve other devices) and s2 and s3 (e.g. routers; in that these devices route traffic from client to endpoint))
	Rao also discloses an anycast system.   (See Rao para. 3) Rao does not explicitly disclose wherein the system contains firewall gateway servers.  However, Brown does disclose wherein the system contains firewall gateway servers.  (See Brown fig. 3, para. 25; firewall is a gateway to a network)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Rao to include the teaching of wherein the system contains firewall gateway servers of Brown with the motivation being to provide increased security and limit unauthorized access to a network and further allowing more control and the ability to better control the data and information that comes in and out of the network and further allowing for balancing of server to ensure speed.

	Regarding claim 17, Rao in view of Brown discloses the system of claim 10 further comprising:
the routers are each configured to determine whether the server load data has changed and
the routers are each configured to update the routing algorithm if the server load data has changed. (See Rao para. 28-29; add or delete entries (e.g. an algorithm) in the extended forwarding table based upon routing protocol messages received and load share value (e.g. data update); device has a processor; see also para. 22-23; reconfiguration (updating))


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Rao (2014/0269268), and further in view of Brown (2003/0145106) and further in view of Fava (2006/0015607).

Regarding claim 11, Rao in view of Brown discloses the system of claim 10.  Rao also discloses wherein the load share values are based upon workload or other factors and each routers in the network can evaluate the load share values in real time.  (See Rao fig. 1, para. 21; node generate load values and used to balance packet requests (e.g. in real time as opposed to just load balancing one time))  Rao does not explicitly disclose wherein workload includes CPU load data.  However, Fava does disclose wherein workload includes CPU load data.  (See Fava para. 60, lines 6-8; CPU load)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Rao in view of Brown to include the teaching of wherein workload includes CPU load data of Fava with the motivation being to adjust network balancing to ensure one device is not overloaded processing information which increases network speed and prevents crashes.


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Rao (2014/0269268), and further in view of Brown (2003/0145106) and further in view of Turanyi (2015/0117220).

	Regarding claim 12, Rao in view of Brown discloses the system of claim 10.   Rao also discloses wherein the load share values are based upon workload or other factors and each routers in the network can evaluate the load share values in real time to perform routing functions.    (See Rao fig. 1, para. 21; node generate load values and used to balance packet requests (e.g. in real time as opposed to just load balancing one time))   
Rao does not explicitly disclose generating queue data. However, Turanyi does disclose generating queue data. (See Turanyi para. 71, line 10; (it is application level because it is applied for this application (e.g. application level))) Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Rao to include the teaching of generating queue data of Turanyi with the motivation being to adjust network balancing to ensure one device is not overloaded processing information which increases network speed and prevents crashes.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Rao (2014/0269268), and further in view of Brown (2003/0145106) and further in view of Fava (2006/0015607).

	Regarding claim 13, Rao in view of Brown discloses the system of claim 10.  Rao also discloses wherein the load share values are based upon workload or other factors and each routers in the network can evaluate the load share values in real time and to route traffic as a function of load.  (See Rao fig. 1, para. 21; node generate load values and used to balance packet requests (e.g. in real time as opposed to just load balancing one time); traffic is routed based upon the load of the devices)  Rao does not explicitly disclose generating memory load data.  However, Fava does disclose generating memory load data. (See Fava para. 60, lines 6-8; (it is application level because it is applied for this application (e.g. application level))   Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Rao to include the teaching of generating memory load data of Fava with the motivation being to adjust network balancing to ensure one device is not overloaded processing information which increases network speed and prevents crashes.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Rao (2014/0269268), and further in view of Brown (2003/0145106) and further in view of Murthy (2014/0373146).

	Regarding claim 14, Rao in view of Brown discloses the system of claim 10. Rao does not explicitly disclose a data update includes one or more of white list data or black list data. However, Murthy does disclose a data update includes one or more of white list data or black list data. (See Murthy para. 70; for this application (e.g. an application)) Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Rao to include the teaching of a data update includes one or more of white list data or black list data of Murthy with the motivation being to prevent and/or restore from a data attack (such as DOS) which saves network resources and prevents failures.

Claims 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Rao (2014/0269268), and further in view of Brown (2003/0145106) and further in view of Fava (2006/0015607).

Regarding claim 15, Rao in view of Brown discloses the system of claim 10.  Rao also discloses wherein the load share values are based upon workload or other factors and an anycast system.   (See Rao para. 21) Rao does not explicitly disclose wherein workload includes CPU load data.  However, Fava does disclose wherein workload includes CPU load data.  (See Fava para. 60, lines 6-8; CPU load)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Rao to include the teaching of wherein workload includes CPU load data of Fava with the motivation being to adjust network balancing to ensure one device is not overloaded processing information which increases network speed and prevents crashes.

	Regarding claim 18, Rao in view of Brown discloses the system of claim 10 further comprising:
modifying the routing algorithm at the one or more routers.  (See Rao para. 28-29; add or delete entries (e.g. an algorithm) in the extended forwarding table based upon routing protocol messages received and load share value (e.g. data update); device has a processor; see also para. 22-23; reconfiguration (updating); using the first data to modify the route and the second data to modify the route; that is the modification of the route is progress in the scheduling of where data is sent; see also 112 rejection above)

Rao does not explicitly disclose wherein workload includes CPU load data.  However, Fava does disclose wherein workload includes CPU load data.  (See Fava para. 60, lines 6-8; CPU load)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Rao to include the teaching of wherein workload includes CPU load data of Fava with the motivation being to adjust network balancing to ensure one device is not overloaded processing information which increases network speed and prevents crashes.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Rao (2014/0269268), and further in view of Brown (2003/0145106) and further in view of Hay (2002/0152322).

Regarding claim 16, Rao in view of Brown discloses the system of claim 10.  Rao does not explicitly disclose wherein the server is a proxy server. However, Hay does disclose wherein the server is a proxy server. (See Hay para. 15, lines 1-2) Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Rao to include the teaching of wherein the server is a proxy server of Hay with the motivation being to simplify network architecture and further to save energy and further to prevent network attacks and enable better security by acting as a firewall, and web filter and further to cache data to speed up connections.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN J CLAWSON whose telephone number is (571)270-7498. The examiner can normally be reached M-F 7:30-5:00 pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on (571) 272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Stephen J Clawson/Primary Examiner, Art Unit 2461